Citation Nr: 9925365	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found new and material evidence had been 
submitted and reopened the veteran's claim for entitlement to 
service connection for a nervous disorder, but denied the 
claim on the merits.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his or her claim and ensure full 
compliance with due process.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  

By correspondence received in June 1999, the veteran 
requested a hearing before a Travel Section of the Board.  
This was in response to a letter sent by the Board.  Such 
Travel Board hearings are scheduled by the RO.  Accordingly, 
the case will be returned to the RO to schedule a Travel 
Board hearing before a Member of the Board at the RO.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  Prior to scheduling a Travel Board 
hearing, the veteran is advised that 
while the case is on remand status, she 
and/or her representative are free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The RO should 
allow a reasonable time, but within a 
definite time frame, for the submission 
of such additional evidence and argument, 
unless need for more time is shown or 
requested by the veteran or her 
representative.  Any submissions should 
be handled in accordance with applicable 
procedures.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO, in accordance with 
applicable procedures on the issues of 
entitlement to service connection for an 
acquired psychiatric disorder.  Notice 
should be sent to the veteran and to her 
representative, in accordance with 
applicable regulations.  If the veteran 
desires to withdraw the hearing request, 
and proceed on the evidence of record, 
such hearing request should be withdrawn 
in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or her representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


